DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application is a DIV of 15/228,806 filed on 08/04/2016, now U.S. Patent No. 10,590,471 which claims benefit of U.S. Serial Application No. 62/201,727 filed 08/06/2015.

Status of the claims
Claims 1-11 are pending.

Species Election
This application contains claims directed to more than one species of the generic invention. The species are independent or distinct because they are not obvious variants of each other based on the current record.
For example, a method of amplifying a target sequence comprising a step of: 
(b) conducting a polymerase extension step to create a single-stranded primer extension product, wherein the extension is terminated by inhibiting the polymerase by a temperature shift prior to reaching the end of the target nucleic acid, 
requires a different search and analysis from 
a method of amplifying a target sequence comprising a step of: 
(b) conducting a polymerase extension step to create a single-stranded primer extension product, wherein the extension is terminated by inhibiting the polymerase by addition of a specific inhibitor prior to reaching the end of the target nucleic acid.

Applicant is required under 35 U.S.C. 121 to elect a single species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Claims 1-2, 7-8 and 11 are generic.


The species are Groups I-IV. Make an election for each group indicated as set forth below:

Claim 2 is generic to species I:
I. Process for effecting termination, elect one choice from the following:
temperature shift;
addition of a specific inhibitor;
addition of a chelator.

II. Nature of the single stranded overhang, elect one choice from the following:
Single stranded overhang is complementary to a universal ligation site in the primer (claim 3);
Single stranded overhang comprises a random sequence (claim 4).

III. Primer target binding site, elect one choice from the following:
Pre-designed target specific (claim 5);
Random sequence (claim 6).

IV. Amplification of the Ligation product, elect one choice from the following:
linear amplification (claim 9);
exponential amplification (claim 10).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 13, 2021